DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24, 28, 30-34 and 39-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cok et al. (US 2017/0287882, of record).
Cok et al. discloses, as shown in Figures, a wafer structure comprising:
	a source wafer (80) comprising a patterned sacrificial layer (84) defining one or more anchor portions (94) separating one or more sacrificial portions;
	a patterned device layer (22,33) disposed at least partially on or over the patterned sacrificial layer, the patterned device layer comprising a lower layer (22) adjacent to the one or more sacrificial portions and an upper layer (33) disposed on a side of the lower layer opposite the one or more sacrificial portions;
	one or more devices (33) formed in the upper layer or disposed on the lower layer to form the upper layer of the patterned device layer, each of the one or more devices disposed entirely over a corresponding one of the one or more sacrificial portions and spatially separated from the one or more anchor portions; and
	for each of the one or more devices, a physically continuous tether structure (34/31) connecting the device to one of the one or more anchor portions or structures provided on or over one of the one or more anchor portions [0086]-[0089];
wherein the physically continuous tether structure is a multi-level structure.

Regarding claim 24, Cok et al. discloses the lower layer has a greater extent over the source water than the upper layer and a greater extent over the source wafer than the device [Figures].

Regarding claim 28, Cok et al. discloses the device is spatially separated from the one of the one or more anchor portions by a first length and the tether structure has a second length exclusively in a level with the device that is less than the first length [Figures].

Regarding claim 30, Cok et al. discloses the wafer structure has a minimum patternable feature size and wherein the second length is less than the minimum patternable feature size.  Note that since the wafer structure is a minimum patternable feature size, the second length, which is a part of the overall length of the wafer structure, is therefore less than the minimum patternable feature size.

Regarding claim 31, Cok et al. discloses the source wafer comprises one or more of a semiconductor, a compound semiconductor, GaAs, sapphire wafer, silicon {1 0 0}, or silicon {1 1 1} [0010] [0083].

Regarding claim 32, Cok et al. discloses the one or more devices are each a light-emitting diode or an integrated circuit [0089].

Regarding claim 33, Cok et al. discloses the source wafer comprises a wafer material and the patterned sacrificial layer comprises a sacrificial material (silicon [0083], [0089]) that is differentially etchable from the wafer material (semiconductor, glass, plastic, resin, or polymer [0083], [0089]) or wherein the source wafer comprises an anisotropically etchable wafer material and the patterned sacrificial layer comprises a designated portion of the anisotropically etchable material.

Regarding claim 34, Cok et al. discloses the device and the one of the one or more anchor portions comprise a common material (silicon, [0083], [0089] or wherein the device comprises a substrate material and the one of the one or more anchor portions comprises the substrate material.

Regarding claim 39, Cok et al. discloses the wafer structure has a minimum resolution defined by a minimum patternable feature size and wherein the tether structure has length exclusively in a level of the device that is less than the minimum patternable feature size.  Note that since a minimum resolution defined by a minimum patternable feature size, the tether structure, which is a part of the overall length of the wafer structure, therefore has length exclusively in a level of the device that is less than the minimum patternable feature size [Figures].

Regarding claim 40, Cok et al. discloses the physically continuous tether structure comprises a side wall that is an edge wall in contact with an edge wall of the one of the one or more anchor portions [Figures].

Regarding claim 41, Cok et al. discloses the physically continuous tether structure comprises a portion closer to the source wafer than a portion disposed over the device and closer to the source wafer than a portion disposed over the one of the one or more anchor portions in a vertical direction orthogonal to a horizontal plane substantially parallel to a source of the source wafer o which the patterned device layer is disposed [Figures].

Regarding claim 42, Cok et al. discloses the physically continuous tether structure comprises a portion having a thickness in contact with the source wafer that has a length (L2) less than a distance (L1) between the anchor portion and the device in a horizontal direction substantially parallel to a surface of the source wafer on which the patterned device layer is disposed [Figures].

Regarding claim 43, Cok et al. discloses the physically continuous tether structure comprises a portion having a thickness in contact with the source wafer that has a length (L2) less than a minimum patternable feature size of the source wafer [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (US 2017/0287882, of record).
Regarding claim 22, Cok et al. discloses all of the claimed limitations except the material of the source wafer.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the source wafer of Cok et al. having the materials as that claimed by Applicant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 29, although Cok et al. does not teach the first length, the second length, and the thickness of the tether structure, as that claimed by Applicants, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the tether structure having the desired lengths and/or a desired thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
5.	Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
It is argued, at pages 6-7 of the Remarks, that Cok et al. does not disclose the physically continuous tether structure is a multi-level structure because Figure 19 of Cok et al. shows only single level tether structures.  This argument is not convincing because Cok et al. discloses, as shown in Figure 5A, the physically continuous tether structure (34/31) is a multi-level structure.  Therefore, Applicant’s claim 21 does not distinguish over the Cok et al. reference.

It is argued, at page 7 of the Remarks, that Figure 2B of Cok et al. discloses the same tether length in the level with the device so the second length is not less than the minimum patternable feature size.  This argument is not convincing because Cok et al. discloses, as shown in Figure 5A, the second length is less than the minimum patternable feature size.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897